DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This Office action is responsive to the after-final amendment filed 6/1/2021 for application 16179077.  Claims 6 & 16 are canceled by Applicant.  Claims 1-5, 6-15, & 17-20 are pending.

Election/Restrictions
Claims 1 & 13 are allowable. The restriction requirement, as set forth in the Office action mailed on 6/24/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 6/24/2020 between species A, Species E, Species F is withdrawn, the remainder of the restriction requirement of 6/24/2020 is maintained.  Claims 8-9 & 18 are no longer withdrawn from consideration because the claims require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Response to Arguments
Applicant’s arguments concerning the teachings of the prior art as compared to the amended claims filed 6/1/2021 have been fully considered and are persuasive.
EXAMINER'S AMENDMENT An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Heidi Hood on 6/4/2021.
The application has been amended as follows: 
IN THE CLAIMS:

In claim 1, at line 12, after “the fuel”, delete “source and”, insert - - source, - -.

In claim 1, at line 12, after “downstream of the”, delete “contactor”, insert - - contactor, and downstream of 

the first gas oxygen reduction unit - -.

In claim 1, at line 14, before “and the fuel source is disposed”, delete “downstream of the first gas oxygen 

reduction unit”.

In claim 1, at line 14, after “the fuel source is disposed”, insert - - downstream of the second gas oxygen 

reduction unit such that the fuel source is disposed - -.

In claim 1, at line 16, delete “downstream of the second gas oxygen reduction unit”.

In claim 13, at line 15, after “the fuel”, delete “source and”, insert - - source, - -.

In claim 13, at line 15, after “downstream of the”, delete “contactor”, insert - - contactor, and downstream 

of the first gas oxygen reduction unit - -.

In claim 13, at line 17, before “and the fuel source”, delete “downstream of the first gas oxygen 

reduction unit”.

In claim 13, at line 18, after “is disposed”, insert - - downstream of the second gas oxygen 

reduction unit such that the fuel source is disposed - -.

In claim 13, at line 19, delete “downstream of the second gas oxygen reduction unit”.


Allowable Subject Matter
Claims 1-5, 6-15, & 17-20 are allowed.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J WALTHOUR whose telephone number is (571)272-4999.  The examiner can normally be reached on Monday-Friday, 10 a.m.-6 p.m. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT J WALTHOUR/Primary Examiner, Art Unit 3741